DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 07/21/2021 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 6, 7, 9, 11 – 18, 20 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Eveland et al. (WO 2013/154978)
In regards to claims 1 – 3, 6, 7, Eveland teaches dispersants comprising at least one block from polyester of hydroxy carboxylic acid and at least one block form polyalkylene glycol and a lubricating oil comprising the same (abstract).  The polyester can be a polyester of a formula II having from 1 to 10 repeat units preferably prepared from hydroxystearic acid [0019, 0020].  Since hydroxystearic acid has a molecular weight of about 300 g/mol, a polyesters having a repeat unit of from 1 to 10 can have weights of from about 300 to about 3000 g/mol, when in the structure of formula II the group R1 is hydrogen for instance.  
The polyalkylene glycol has a structure of formula (III) having a repeat unit m of from 1 to 30 and can have a molecular weight of from 100 to 1500 [0022, 0023].  In the structure, when R3 and R4 are each preferably hydrogen and R5 is preferably methylene group, the structure of formula (III) is polyethylene glycol.  The dispersant copolymer can comprise a molar ratio of the polyester to the polyalkylene glycol of from 1:1 (i.e., A:B configuration) and can be present in amounts of from 0.01 to 20 wt. % in the lubricating oil composition which may optionally 
The intended use of the copolymer as a friction reducing additive does not carry patentable weight as it does not further limit the claimed polymer itself.  However, to the extent that it does carry patentable weight, Eveland teaches the same polymer having similar molecular weights and present in non-aqueous lubricating oil composition in amounts of the claims and would be expected to provide the same function of friction reduction as claimed.
The polymer has the same ingredients with similar molecular weights and block configuration and thus would be expected to have similar properties such as HLB value and coefficient of friction.
In regards to claim 9, Eveland teaches the composition having natural or synthetic base oils thus providing Group I to V oils [0048].
In regards to claim 11, Eveland teaches the composition and polymer as previously discussed.  The polymer has the same ingredients with similar molecular weights and block configuration and thus would be expected to have similar properties such as HLB value and coefficient of friction as previously stated.
In regards to claims 12 – 15, Eveland teaches the composition having the polymer in the claimed amounts.  The intended use of the composition as hydraulic fluid, gear oil or metal working fluid does not carry patentable weight as it does not further limit the composition itself.  However, since Eveland teaches the composition having the oil and additives the composition of the claims are met and the intended use limitations are satisfied.
In regards to claims 16 – 18, 20 – 25, Eveland teaches the composition having the claimed limitations and thus provides for the method of reducing friction coefficient in the .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that the claimed composition was not taught by Eveland.  The argument is not persuasive.
Eveland teaches polyester and polyethylene glycol having molecular weights and present in amounts overlapping the claimed ranges, and thus would provide the same properties as claimed.
Applicants provided a declaration by co-inventor, John Eastwood, to demonstrate that block copolymers of formulas I and II having HLB of 6 and 8 have the ability to reduce friction in engine oil and hydraulic oil.  The declaration was considered but was not found to be persuasive.  
The declaration does not provide evidence in support of unexpected results nor demonstrate criticality of the claimed HLB ranges.  The declaration only demonstrates that the copolymers of the claims possess intrinisic properties as friction modifiers.
Applicants previously argued that the inventive examples were commensurate in scope and sufficient to provide a demonstration of unexpected results.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the claims allow for the presence of any suitable block copolymer of any suitable hydroxycarboxylic acid polyester and any suitable polyalkylene glycol having an HLB of at least 6.5 in a base oil, the inventive examples are directed to specific compounds having HLB of 6 or 8 which does not support the breadth of the claims.
While the claims allow for the block copolymer to be present in amounts of at least 0.02% as friction reducing agent, the inventive examples require their presence at 0.5 wt. % which is not commensurate in scope with the claims and fails to demonstrate criticality of the claimed range.
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
The results are not persuasive.
The results have not been compared to the closest prior art.
There are not comparative examples provided for comparison to demonstrate a superior and an unexpected result.  
Applicants appear to merely demonstrate an intrinsic property.
Thus, applicants have failed to provide examples that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771